IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


ROBERT HASSEL, BOTH INDIVIDUALLY          : No. 213 EAL 2019
AND IN HIS CAPACITY AS                    :
ADMINISTRATOR OF THE ESTATE OF            :
MARY HASSEL, DECEASED,                    : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
                   Petitioner             :
                                          :
                                          :
             v.                           :
                                          :
                                          :
JOSEPH J. FRANZI, MD, PHD:                :
FRANKFORD AVENUE FAMILY                   :
PRACTICE, P.C., D/B/A FRANKFORD           :
AVENUE FAMILY PRACTICE WILLIAM V.         :
ARNOLD, MD, PHD RECONSTRUCTIVE            :
ORTHOPAEDIC ASSOCIATES, LL, P.C.          :
D/B/A/ THE ROTHMAN INSTITUTE,             :
RESPONDETS                                :


                                    ORDER



PER CURIAM

     AND NOW, this 22nd day of October, 2019, the Petition for Allowance of Appeal

is DENIED.